                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:18-CR-439-BO


UNITED STATES OF AMERICA                   )
                                           )
~                                          )                     ORDER
                                           )
JUVER EDUARDO COREAS-BATRES                )




       Now before the Court is the government's emergency motion to stay and revoke release

order. [DE 16]. The request to stay defendant's release from custody is GRANTED until the

Court has decided the government's request to revoke the release order. A hearing on the motion

to revoke release order will be held at 2:00 p.m. November 30, 2018, at the United States

Courthouse, 310 New Bern A venue, Raleigh, North Carolina. Defendant's appearance is required

for the hearing.




SO ORDERED, this¢!f___ day ofNovember, 2018.




                                         ~/k/t
                                           CHIEF UNITED STATES DISTRICT illDGE
